Citation Nr: 0424465	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-16 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fractured left cheek bone.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for a heart condition.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for fainting spells.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to December 
1947.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A motion to advance this case on the docket, due to the 
veteran's age was received by the Board in December 2003.  
This motion was granted by the Board in December 2003.  See 
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).

This case was previously before the Board in January 2004, 
when it was remanded for further development.  Unfortunately, 
and for reasons explained below, the Board finds that it must 
again remand this case for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  

First, concerning the veteran's claim for service connection 
for the residuals of fracture of the left cheek bone, the 
Board observes that that service medical records, although 
incomplete, do reflect that he was provided with a full upper 
and lower dental prosthetic appliances during active service.  
His report of physical examination at entrance into active 
service shows that he had partial upper plates, however, 
there are no notations concerning his lower jaw.  Attempts to 
obtain further service medical records were unsuccessful, but 
the service department did respond in a VA Form 3101, 
"Request for Army Information," received in January 1954, 
that the veteran was provided with a full lower dental 
prosthetic appliance in June 1947.  Accordingly, the RO 
granted service connection for teeth numbering 21 through 27, 
in a January 1954 rating decision.  However, a notation in a 
subsequent, April 1964 rating decision, indicates that a 
finding of trauma was not made.

The Board thus finds it would be helpful to proffer the 
veteran a current examination to include appropriate clinical 
testing and review of the claims file, in totality.  See 
38 C.F.R. § 3.159(c)(4) (2003).

Second, the Board notes that this claim was remanded in 
January 2004 for compliance with VCAA.

Specifically, the RO, via the Appeals Management Center in 
Washington, D.C. was requested to ask the veteran to identify 
all sources of treatment since his military service for his 
claimed conditions, including the physicians mentioned by the 
veteran in recent statements:  Dr. Nelson Rhodes of Urbana, 
Ohio; Dr. Quirk of Piqua, Ohio; and Drs. Inskeep, Grogan, and 
Richards.  The veteran was sent a letter requesting this 
information in the same month.  The veteran replied in 
January 2004 that these physicians were deceased, but that he 
had previously forwarded records from them to the RO and that 
this information should already be of record.  He apparently 
did not understand that he should also provide information 
concerning current treatment.

Current treatment records are of particular importance 
concerning the veteran's claim to reopen his previously 
denied claim for a heart condition.  VA treatment records now 
reflect that the veteran is being treated for hypertension, 
and that an appointment for cardiac rehabilitation may be 
pending.  Current treatment records may establish if the 
veteran's currently diagnosed hypertension is part and parcel 
of an underlying cardiac condition that is now manifested.

Moreover, the RO requested records of treatment accorded the 
veteran at the VA Medical Center (VAMC) in Dayton, OH, and 
received a response that there were no current treatment 
records for the veteran and that records from the years 
requested (1958-1959) were no longer held at that facility.  
The RO performed no follow up.

A remand by the Court or Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board therefore finds it is necessary to remand this claim 
for compliance with the January 2004 remand.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for the residuals 
of a fractured left cheek bone and as to 
what is required to reopen the previously 
denied claims for service connection for 
a heart disorder and fainting spells.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for service connection for the 
residuals of a fractured left cheek bone 
and to reopen the previously denied 
claims for service connection for a heart 
disorder and fainting spells; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
veteran again identify all VA and non-VA 
health care providers who treated the 
veteran for his claimed conditions 
immediately following his discharge from 
active service in 1947 to the present.  
In particular, the veteran should be 
asked to provide the addresses and names 
of employers who may have given him 
physical examinations or provided 
treatment for any of his claimed 
disabilities.  In particular, the veteran 
has identified the following employers:  
Grimes Manufacturing Co., in Urbana, 
Ohio, Omar Bakery and New York Central 
Railroad in Columbus, Ohio.  The veteran 
also noted that he was required to take 
yearly examinations at St. Mary's School 
in Urbana, Ohio, for whom he played 
varsity basketball for four years.  
Finally, the veteran indicated that he 
had been examined for life insurance 
purposes.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

The Board understands that the veteran 
has explained that his earlier physicians 
have died.  But it is requested that the 
RO explain to both the veteran and his 
representative the importance of 
obtaining these records and any other 
records that may help reconstruct his 
medical history from 1947 to the present.  
The RO should also explain the importance 
of obtaining information concerning 
recent and current treatment.  Please ask 
the veteran and his representative to 
identify any physicians and/or practices 
that may have taken over from the Drs. 
Rhodes, Piqua, Inskeep, Grogan, Richards, 
and others the veteran has previously 
identified, so that a search for records 
that may have been placed in storage may 
be made.  Please further ask the veteran 
to identify any and all VAMCs at which he 
may have obtained treatment.  Finally, 
please request that the veteran try to 
identify any and all dentists through 
which he obtained treatment with the 
approval of VA during that time that VA 
provided that care.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request any and 
all inpatient and outpatient records, and 
dental records, to include any and all 
clinical medical records, accorded him by 
Dr. Nelson M. Rhodes, Dr. McCoid, and 
John W. Poffenberger, Jr., Dentist, of 
Urbana, Ohio, Dr. Quirk of Piqua, Ohio, 
and Drs. Inskeep, Grogan, and Richards.  

In addition, the RO should request any 
and all medical examination reports 
and/or treatment records from the 
following:  Grimes Manufacturing Co., in 
Urbana, Ohio, Omar Bakery and New York 
Central Railroad in Columbus, Ohio; St. 
Mary's School in Urbana, Ohio, and any 
other entities the veteran may identify.

Finally, the RO should request any and 
all inpatient and outpatient records, and 
dental records, to include any and all 
clinical medical records, accorded him at 
VA Medical Centers (VAMCs) in Dayton and 
Cincinnati, Ohio, Tampa Florida and any 
and all other VAMCs that the veteran may 
identify from the veteran's discharge 
from active service in 1947 to the 
present.

The RO should perform any and all follow 
up required, including to obtain VA and 
non VA records that may have been retired 
to storage.

4.  The RO should obtain any additional 
service medical records, including 
clinical medical records, hospital 
medical records, and dental records.  In 
particular, the RO should request medical 
records of treatment accorded the veteran 
from June 1946 to December 1947 at 
medical facilities affiliated with 
?	Fort Hayes, Ohio
?	Fort Dix, New Jersey, including 
Tilton General Hospital
?	Fort McClellan, Alabama
?	Fort Bragg, North Carolina.

5.  If the service medical records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists. 
to determine the nature, extent, and 
etiology of his claimed residuals of left 
cheekbone fracture.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed residuals of left 
cheekbone fracture.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed left cheekbone 
?	fracture.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all cheek, face, or jaw 
bone pathology.
?	Provide an opinion as to the date of 
onset and etiology for any cheek, 
face, or jaw bone pathology.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it at least as likely as not 
that any diagnosed cheek, face, 
or jaw bone pathology is the 
result of an inservice trauma 
to the face or head?

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for the residuals of fracture 
to the left cheek bone, and to reopen his 
previously denied claims for service 
connection for a heart condition and 
fainting spells.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




